                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GARRED FARRELL NORMAN,                         Case No. 19-cv-01173-MMC
                                  8                    Plaintiff,
                                                                                        ORDER DISMISSING ACTION
                                  9              v.

                                  10     FEDERAL BUREAU OF
                                         INVESTIGATION, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          By order filed March 8, 2019, the Court denied plaintiff's application to proceed in

                                  14   forma pauperis, and afforded plaintiff leave to pay, no later than April 12, 2019, the $400

                                  15   filing fee, or, alternatively, to file by that date an amended application to proceed in forma

                                  16   pauperis. By order filed April 2, 2019, the Court extended said deadlines to May 3, 2019.

                                  17   Plaintiff has neither paid the $400 filing fee nor filed an amended application.

                                  18          Accordingly, the above-titled action is hereby DISMISSED without prejudice.

                                  19          The Clerk shall close the file.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: May 10, 2019
                                                                                                MAXINE M. CHESNEY
                                  23                                                            United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
